Case 1:20-cr-00068-LEK Document 27 Filed 04/16/21 Page 1 of 2   PageID #: 220




MCCORRISTON MILLER MUKAI MACKINNON LLP

WILLIAM C. McCORRISTON           #995-0
DAVID J. MINKIN                  #3639-0
Five Waterfront Plaza, 4th Floor
500 Ala Moana Boulevard
Honolulu, Hawai‘i 96813
Telephone: 808.529.7300
Facsimile: 808.535.8056
E-Mail:     mccorriston@m4law.com; minkin@m4law.com

ABBE DAVID LOWELL (pro hac vice)
Winston & Strawn LLP
1901 L. Street NW
Washington, DC 20036
Telephone: 202-282-5000
Facsimile: 202-282-5100
E-mail:     ADLowell@winston.com

Attorneys for Defendant
NICKIE MALI LUM DAVIS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,              CR. NO. 20-00068 LEK

                  Plaintiff,           NOTICE OF WITHDRAWAL OF
                                       ABBE DAVID LOWELL AS PRO
           vs.                         HAC VICE COUNSEL FOR
                                       DEFENDANT NICKIE MALI LUM
NICKIE MALI LUM DAVIS;                 DAVIS; CERTIFICATE OF SERVICE

                  Defendant.




420783.1
Case 1:20-cr-00068-LEK Document 27 Filed 04/16/21 Page 2 of 2      PageID #: 221




       NOTICE OF WITHDRAWAL OF ABBE DAVID LOWELL AS
  PRO HAC VICE COUNSEL FOR DEFENDANT NICKIE MALI LUM DAVIS

           NOTICE IS HEREBY GIVEN of the withdrawal of Abbe David Lowell, of

the law firm Winston & Strawn LLP, as pro hac vice counsel for Defendant Nickie

Malu Lum Davis (“Davis”), effective upon approval.

           NOTICE IS FURTHER GIVEN that William C. McCorriston and David J.

Minkin, and the law firm of McCorriston Miller Mukai MacKinnon LLP shall

remain as counsel for Davis.

           DATED: Honolulu, Hawai‘i, April 16, 2021.


                                      /s/ William C. McCorriston
                                      WILLIAM C. McCORRISTON
                                      DAVID J. MINKIN
                                      Attorneys for Defendant
                                      NICKIE MALI LUM DAVIS



APPROVAL/CONSENT

/s/ Abbe David Lowell
ABBE DAVID LOWELL
Winston & Strawn LLP



/s/ Nickie Mali Lum Davis
NICKIE MALI LUM DAVIS
Defendant




420783.1
